

KnowFat Franchise Company, Inc.
STOCK OPTION PLAN



The purpose of this Plan is to encourage and enable certain officers, employees,
Directors, consultants and agents of KnowFat Franchise Company, Inc. (the
“Company”) to acquire an interest in the Company through the granting of
options, as herein provided, to acquire its Common Stock, without par value (the
“Common Stock”). Two separate forms of option may be granted pursuant to this
Plan: Incentive Stock Options under the provisions of Section 422A of the
Internal Revenue Code of 1954, as amended (the “Code”) (referred to herein as
“Incentive Stock Options”) and other options (referred to as “Non-Qualified
Options”). Both forms of option will be referred to collectively hereunder as
“options”.


1 Shares of Stock Subject to the Plan


The stock that may be issued and sold pursuant to options granted under the Plan
shall not exceed, in the aggregate, 20% of the total number of outstanding
shares of Common Stock, which may be (i) authorized but unissued shares, (ii)
treasury shares, or (iii) shares previously reserved for issue upon exercise of
options under the Plan, which options have expired or terminated; provided,
however, that the number of shares subject to the Plan shall be subject to
adjustment as provided in Section 9.


An option or portion thereof exercised through the exercise of a Stock
Appreciation Right pursuant to Section 8 shall be treated for the purposes of
this Section as though the option, or portion thereof, had been exercised, with
the result that the shares of Common Stock subject to such option or portion
thereof shall not be available for future grants of options.


2 Eligibility and Granting of Options


(a) Non-Qualified Options may be granted hereunder to any officer, employee,
Director (except a disinterested Director under Paragraph 2(b) hereof),
consultant or agent of the Company. Incentive Stock Options may only be granted
to employees of the Company, including those who are Directors.  


(b) The Board of Directors of the Company (the “Board”), acting by a majority of
its disinterested Directors (as defined below), shall determine the persons to
be granted options (the “Optionees”), the number of shares subject to each
option (which cannot with respect to any one Optionee exceed 10% of the then
outstanding shares of Common Stock), whether the options shall be Incentive
Stock Options or Non-Qualified Options, and the terms of the options,
consistently with the provisions of this Plan. The Board may appoint from its
disinterested Directors a committee of three (3) or more persons who may
exercise the powers of the Board in granting options under the Plan. As used
herein, a “disinterested” Director shall mean one who is not currently eligible,
and has not been eligible at any time within one (1) year prior to the granting
of the options in question, to receive any option granted under the Plan or any
stock, stock options or stock appreciation rights under any other plan of the
Company or its affiliates. The Board of Directors shall from time to time
determine the disinterested Directors. For purposes of qualifying a Director as
“disinterested,” the Board with the consent of such Director may for a specified
period of time treat such Director as being ineligible to receive option grants
under any plan even though he is otherwise a member of a class of people to whom
options may be granted.
 
 
 

--------------------------------------------------------------------------------

 


3 Price and Limitation on Grant of Options


(a) The purchase price of shares which may be purchased under each Incentive
Stock Option shall, except as provided in Paragraph (b) below, be at least equal
to the fair market value per share of the outstanding Common Stock of the
Company at the time the option is granted as determined by the Board in its
discretion. The aggregate fair market value (determined as of the time the
option is granted) of the stock for which an individual may be granted Incentive
Stock Options which vest in any calendar year under this Plan and all other
plans of the Company and any parent or subsidiary of the Company (as defined in
Section 425 of the Code) shall not exceed $500,000 plus any “unused limit
carryover” as that term is defined in Section 422A of the Code.


(b) The purchase price of shares which may be purchased under each Incentive
Stock Option issued to a person who, immediately prior to the grant of such
option owns (directly or indirectly) stock possessing more than ten percent of
the total combined voting power of all classes of stock of the Company or of its
parent or subsidiaries (a “restricted individual”) shall be at least equal to
110 percent of the fair market value of the stock subject to the option, as
determined in Paragraph 3(a) above.


(c) The purchase price of shares which may be purchased under each Non-Qualified
Option shall be such amount as may be determined by the Board of Directors of
the Company.


(d) In no event shall the purchase price of any shares be less than that
permitted by applicable laws, rules or regulations.


4 Period of Option, Vesting, and Limitations on Right to Exercise


All options shall be evidenced by written agreements executed by the Company and
the Optionee, which in the case of Incentive Stock Options shall be in the form
of the Incentive Stock Option Agreement attached hereto as Exhibit A, and in the
case of Non-Qualified Options may be in the form of the Non-Qualified Option
Agreement attached hereto as Exhibit B. All Incentive Stock Option Agreements,
and such Non-Qualified Option Agreements as the Board may determine, shall
provide that any options granted thereunder shall vest and become exercisable as
follows: (i) a portion shall vest and become exercisable upon the achievement by
the Company and/or the Optionee of such milestones as may be specified in such
Option Agreements; and/or (ii) the balance shall vest and become exercisable in
equal weekly installments over a period of not less than two years from the date
of grant or the date of achievement of the final milestone, whichever occurs
later.
 
 
 

--------------------------------------------------------------------------------

 


Each Incentive Stock Option shall be exercisable at such time or times as are
set forth in the Incentive Stock Option Agreement related thereto, but in no
event after the expiration of ten (10) years from the date such option is
granted. An Incentive Stock Option granted to a restricted individual (as
defined in Paragraph 3(b) above) shall not be exercisable after the expiration
of 5 years from the date such option is granted. A Non-Qualified Option shall be
exercisable for such consideration, in such manner and at such time or times as
shall be set forth in the Non-Qualified Option Agreement related thereto, which
shall contain such provisions as the Board shall determine in granting such an
option, and may be exercisable for a period of ten years and one day from the
date such option is granted, but in no event after such period. In any case, the
Board may amend an option agreement to accelerate the date after which options
may be exercised in whole or in part. An Optionee may exercise an option with
respect to a number of shares, not a fractional number, which is less than the
full number of shares for which the Option may then be exercised. The delivery
of certificates representing shares under any option will be contingent upon
receipt by the Company from the Optionee (or a purchaser acting in his stead in
accordance with the provisions of the option) of the full purchase price for
such shares (which may be paid as specified in the following sentence) and the
fulfillment of any other requirements contained in the option or in applicable
provisions of law; and until such receipt of the purchase price and fulfillment
of other requirements no Optionee or person entitled to exercise the option
shall be, or shall be deemed to be, a holder of any shares subject to the option
for any purpose. The purchase price of shares may be paid either in United
States dollars in cash or by check, bank draft or money order payable to the
order of the Company, or through the delivery of shares of Common Stock with an
aggregate fair market value on the date of exercise equal to the purchase price,
or in any combination of the foregoing; provided, however, that the Company
shall not be obligated to purchase or accept the surrender of any such shares if
such action would be prohibited by applicable law or determined by the Board to
be not in the best interests of the Company.


The Company may, in its discretion, require an Optionee to pay to the Company
the amount, or make such other arrangements (including the withholding of Common
Shares which would otherwise be delivered upon exercise), at the time of
exercise or thereafter, that the Company deems necessary to satisfy its
obligation to withhold federal, state or local income or other taxes (which for
purposes of this Section includes an Optionee's FICA obligation) incurred by
reason of the exercise.


5 Non-Transferability of Option


Each option granted under the Plan shall provide that it is personal to the
Optionee, is not transferable by the Optionee in any manner otherwise than by
will or the laws of descent and distribution and is exercisable, during the
Optionee's lifetime, only by the Optionee. In the event of any attempt by the
Optionee to assign, pledge or otherwise dispose of any option (except as
provided for herein) or in the event of any levy, attachment, execution or
similar process upon rights or interests conferred hereby, the Company may
terminate the option by notice to the Optionee and the option shall thereupon
become null and void.
 
 
 

--------------------------------------------------------------------------------

 


6 Cessation of Employment or Affiliation by Optionee


The following provisions shall apply in the event of the cessation of an
Optionee's employment or affiliation with the Company:


(a) In the case of an Incentive Stock Option, in the event of the cessation by
the Optionee of his or her employment with the Company:


(i) If an Optionee shall cease to be employed by the Company otherwise than by
reason of retirement, disability or death (as defined in Section 105 of the
Code), each option held by the Optionee, together with all rights hereunder
(including the right to any options not then vested), shall terminate on the
date of cessation of employment, to the extent not previously exercised.


(ii) If an Optionee shall cease to be employed by the Company by reason of
retirement or disability, each vested option held by the Optionee shall be
exercisable until the termination date set forth in the option or until one year
after the date of cessation of employment, whichever comes first, provided that
no such extension shall be construed to grant an optionee any rights to options
not vested on the date of termination.


(iii) If an Optionee shall die while employed by the Company, or at any time
after cessation of employment by reason of retirement or disability, an Option
may be exercised at any time or from time to time prior to the termination date
set forth in the Option or until one year after the date of death, whichever
comes first, by the person or persons to whom the Optionee's rights under each
option shall pass by will or by the applicable laws of descent and distribution,
provided that no such extension shall be construed to grant an optionee any
rights to options not vested on the date of termination. Any person or persons
to whom an Optionee's rights under an option shall have passed by will or by the
applicable laws of descent and distribution shall be subject to all terms and
conditions of the Plan and the option applicable to the Optionee.


(b) In the case of a Non-Qualified Option, in the event of the cessation by the
Optionee of his or her affiliation with the Company, the termination of the
options shall be governed by the terms of the applicable Non-Qualified Option
Agreement.


7 Notification of Sales of Shares


Any Optionee who disposes of shares of Common Stock acquired upon the exercise
of an Incentive Stock Option either (a) within two years after the date of the
grant of the option under which the shares were acquired or (b) within one year
after the transfer of such shares to the Optionee, shall notify the Company of
such disposition and of the amount realized upon such disposition.
 
 
 

--------------------------------------------------------------------------------

 


8 Stock Appreciation Rights


At or after the grant of an option, the Board, in its discretion, may provide an
Optionee with an alternate means of exercising such option, or a designated
portion thereof, by granting the Optionee a Stock Appreciation Right. A Stock
Appreciation Right with respect to an option or portion thereof is a right to
receive, upon exercise thereof, an amount equal to the excess of the fair market
value of a share of Common Stock on the date of exercise over the purchase price
of a share under such Option, multiplied by the number of shares that the
Optionee would have received had such option or portion thereof been exercised
through the purchase of shares at such purchase price, provided that (a) such
option or portion thereof has been designated as exercisable in this alternative
manner, (b) such option or portion thereof is otherwise exercisable and (c) the
fair market value of a share of Common Stock on the date of exercise exceeds
such purchase price. Such amount shall be paid in cash and/or shares of Common
Stock at the discretion of the Board. Upon the exercise of a Stock Appreciation
Right in the manner herein provided, the option or portion thereof to which such
Stock Appreciation Right relates shall be deemed in the case of a cash payment
to have been cancelled and in the case of a payment in Shares of Common Stock to
have been exercised. Shares of Common Stock issued as a result of the exercise
of a Stock Appreciation Right shall be deemed issued at the fair market value
thereof on the date the Stock Appreciation Right is exercised.


9 Dilution or Other Adjustments


The terms of the options and the number of shares subject to this Plan shall be
equitably adjusted in such manner as to prevent dilution or enlargement of
option rights in the following instances:


(a) the declaration of a stock dividend payable to the holders of Common Stock;


(b) a split-up of the Common Stock or a reverse split thereof;


(c) a recapitalization of the Company under which shares of one or more
different classes of stock of the Company are distributed in exchange for or
upon the Common Stock without payment of any valuable consideration by the
holders thereof.


The terms of any such adjustment shall be conclusively determined by the Board.


10 Stockholder's Agreement


All holders of shares of Common Stock issued upon exercise of options issued
pursuant hereto shall, as a condition of issuance of such shares, become parties
and become subject to the terms and provisions of the Stockholders' Agreement
among the Company and the holders of Common Stock, and all certificates
evidencing such shares shall contain the legends required by such Agreement.



 
 

--------------------------------------------------------------------------------

 


11 Shareholder Approval


The Plan is subject to the approval of the shareholders of the Company, and
although options may be granted prior to such approval, none may be exercised
until shareholder approval has been obtained. If such approval is not given
within twelve (12) months after the date hereof, the Plan and all outstanding
options shall terminate and be null and void


12 Administration and Amendment of the Plan


The Plan shall be administered by the Board, or a committee thereof as provided
in Section 2, which shall effect the grant of options under the Plan, determine
the form of options to be granted in each case, and make any other determination
under or interpretation of any provision of the Plan and any option. The Board
or such committee shall maintain separate records with respect to Incentive
Stock Options and Non-Qualified Options granted under the Plan to facilitate
determination of the appropriate tax treatment for such options. Any of the
foregoing actions taken by the Board or such committee shall be final and
conclusive. The Board may amend and make such changes in and additions to the
Plan as it may deem proper and in the best interest of the Company; provided,
however, that no such action shall adversely affect or impair any options
theretofore granted under the Plan without the consent of the Optionee; and
provided, further, that no amendment (i) increasing the maximum number of shares
which may be issued under the Plan, except as provided in Section 9, (ii)
extending the term of the Plan or any option, (iii) changing the minimum
exercise price of options to be granted under the Plan, (iv) changing the
requirements as to eligibility for participation in the Plan (except as provided
in Section 2(b)), or (v) materially increasing in any other way the benefits
accruing the Optionees, shall be adopted without the approval of the
shareholders of the Company.


13 Expiration and Termination of the Plan


Options may be granted under the Plan at any time, or from time to time, within
ten (10) years from the date the Plan is adopted or the date on which it is
approved by the shareholders of the Company, whichever is earlier, as long as
the total number of shares purchased under the Plan and subject to outstanding
options under the Plan does not exceed 20% of the total outstanding shares of
the Common Stock of the Company, subject to adjustment as provided in Section 9.
The Plan may be abandoned or terminated at any time by the Board, except with
respect to any options then outstanding under the Plan.


14 Effect of Certain Transactions


If the Company is merged into or consolidated with another corporation under
circumstances where the Company is not the surviving corporation, or if the
Company is liquidated or sells or otherwise disposes of all or substantially all
of its assets to another corporation while unexercised options remain
outstanding under the Plan, without limitation of any rights which Optionees may
have under Section 10, (i) subject to the provisions of clause (iii) below,
after the effective date of such merger, consolidation or sale, as the case may
be, each holder of an outstanding option shall be entitled, upon exercise of
such option, to receive in lieu of shares of Common Stock, shares of such stock
or other securities as the holders of shares of Common Stock received pursuant
to the terms of the merger, consolidation or sale; (ii) the Board may waive any
discretionary limitations provided in the stock option agreement so that all
options from and after a date, specified by the Board, prior to the effective
date of such merger, consolidation, liquidation or sale, as the case may be,
shall be exercisable in full; and (iii) all outstanding options may be cancelled
by the Board as of the effective date of such merger, consolidation,
liquidation, or sale provided that notice of such cancellation shall be given to
each holder of an option not less than thirty (30) days preceding the effective
date of such merger, consolidation, liquidation, sale or disposition and
provided that the Board may in its sole discretion waive any discretionary
limitations provided in the option agreement with respect to any option so that
such option shall be exercisable in full or in part as the Board may determine
during such thirty (30) day period.
 
 
 

--------------------------------------------------------------------------------

 


15 Miscellaneous Provisions


(a) The right of the Company to terminate at will (whether by dismissal,
discharge or otherwise) the Optionee's employment or affiliation (as the case
may be) with it at any time is specifically reserved. Neither the Optionee nor
any person entitled to exercise the Optionee's rights in the event of the
Optionee's death shall have any rights of a shareholder with respect to the
shares of Common Stock subject to each option, except to the extent that, and
until, such Shares shall have been issued upon the exercise of each option.


(b) Any expenses of administering the Plan shall be borne by the Company.


(c) In addition to such other rights of indemnification as they may have as
members of the Board, or the Committee, the members of the Board and any
committee appointed pursuant to Section 2 shall be indemnified by the Company
against all costs and expenses reasonably incurred by them in connection with
any action, suit or proceeding to which they or any of them may be party by
reason of any action taken or failure to act under or in connection with the
Plan or any option granted thereunder, and against all amounts paid by them in
settlement thereof (provided such settlement is approved by independent legal
counsel selected by the Company) or paid by them in satisfaction of a judgment
in any such action, suit or proceeding, except a judgment based upon a finding
of bad faith; provided that upon the institution of any such action, suit or
proceeding, a Board or committee member shall, in writing, give the Company
notice thereof and an opportunity, at its own expense, to handle and defend the
same before such Board or committee member undertakes to handle and defend it on
such member's own behalf.
 
 
 

--------------------------------------------------------------------------------

 